                                         Case 5:20-cv-05799-LHK Document 420 Filed 12/31/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                       ORDER AS TO PROCEDURE FOR
                                  13                                                   AUDIT OF 2,477 DOCUMENTS
                                               v.
                                  14                                                   Re: ECF 416, 417
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                     Defendants.
                                  16
                                  17
                                  18
                                             This order addresses only one narrow issue among the many discovery issues
                                  19
                                       discussed by the parties in their December 30 joint status report, ECF 417. That issue is
                                  20
                                       the audit ordered by Judge Koh of 2,477 documents that Defendants first said were likely
                                  21
                                       privileged but then withheld as non-responsive. ECF 416. The parties’ competing
                                  22
                                       proposals as to how we should conduct this document audit are set forth in ECF 417 at
                                  23
                                       pages 16-17. We accept Defendants’ proposal as the more efficient of the two.
                                  24
                                       Defendants are ordered to provide us ex parte electronic copies of this entire document set
                                  25
                                       for our in camera review. Defendants are also ordered to preserve a set of these documents
                                  26
                                       for purposes of any future appellate review.
                                  27
                                             We will review a subset of the documents. Our review will be limited to assessing
                                  28
                                         Case 5:20-cv-05799-LHK Document 420 Filed 12/31/20 Page 2 of 2




                                   1   whether the documents are responsive to document requests propounded by Plaintiffs in
                                   2   this case. We will issue a written ruling after our review.
                                   3          The documents must be provided to us by noon PST on January 3, 2021. By that
                                   4   same deadline, the parties must jointly provide us with a set of the document requests,
                                   5   responses, and any correspondence between the parties modifying the scope of the
                                   6   materials requested by Plaintiffs.
                                   7          IT IS SO ORDERED.
                                   8
                                   9   Dated: December 31, 2020                   _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  10                                                    United States Magistrate Judge
                                  11
                                  12                                              ______________/S/_______________________
Northern District of California
 United States District Court




                                                                                        SUSAN VAN KEULEN
                                  13                                                    United States Magistrate Judge
                                  14
                                  15                                              _______________/S/______________________
                                                                                        THOMAS S. HIXSON
                                  16                                                    United States Magistrate Judge

                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
